Citation Nr: 0838640	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for residuals of a postoperative right knee 
arthroscopy with a torn meniscus from July 20, 1999, to 
November 22, 1999, and from February 1, 2000, to October 31, 
2005.

2.  Entitlement to an initial or staged rating in excess of 
60 percent for a total knee replacement from January 1, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2006, when the issue of the 
veteran's entitlement to an initial rating in excess of 10 
percent for a right knee disorder for two periods and in 
excess of 30 percent from January 1, 2007, was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Following the AMC's 
completion of the requested actions, it increased the rating 
assigned for the veteran's right knee disorder from 30 
percent to 60 percent, effective from January 1, 2007.  The 
case has since been returned to the Board for further review.  


FINDINGS OF FACT

1.  From July 20, 1999, to November 22, 1999, the veteran's 
right knee disorder was manifested by arthritis, pain and 
limitation of motion; there was no limitation of extension 
and flexion was not limited to less than 90 degrees; there 
was no showing of ankylosis, subluxation, lateral instability 
or frequent locking of the right knee.  

2.  From February 1, 2000, to October 31, 2005, the veteran's 
right knee disorder was manifested by arthritis, pain and 
limitation of motion; there was no limitation of extension 
and flexion was not limited to less than 90 degrees; there 
was also additional impairment analogous to slight lateral 
instability; there was no showing of ankylosis, subluxation, 
or frequent locking of the right knee.  

3.  From January 1, 2007, the veteran's right knee 
disablement is evaluated by a single evaluation of 60 percent 
based on residuals of a total knee impairment, there is 
medical evidence of limitation of motion of the left knee 
with pain and slight instability; there are no other findings 
productive of any appreciable functional impairment.   
CONCLUSIONS OF LAW

1.  From July 20, 1999, to November 22, 1999, the criteria 
for the assignment of an initial schedular rating in excess 
of 10 percent for right knee arthritis and associated 
limited, painful motion have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 3.326, 3.327, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2008); VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

2.  From February 1, 2000, to October 31, 2005, the criteria 
for the assignment of an initial schedular rating in excess 
of 10 percent for right knee arthritis with limited, painful 
motion, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2008); VAOPGCPREC 23-97 and VAOPGCPREC 9-98; VAOPGCPREC 
9-04.

3.  From February 1, 2000, to October 31, 2005, the criteria 
for the assignment of a separate, initial schedular rating of 
10 percent, but none greater, for slight instability due to a 
post-operative torn meniscus of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 3.326, 3.327, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, Diagnostic Code 5257 
(2008); VAOPGCPREC 23-97 and VAOPGCPREC 9-98. 

4.  From January 1, 2007, the criteria for the assignment of 
an initial schedular rating in excess of 60 percent for all 
right knee disablement have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 3.326, 3.327, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5055, 5257, 5258, 5259, 5260, 5261 (2008); 
VAOPGCPREC 9-04.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in December 2006, and on one or more prior occasions, 
in order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full to the extent possible, 
and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant long after the RO's initial grant of VA 
compensation under section 1151 for the veteran's right knee 
disorder.  Full VCAA notice, including that pertaining to the 
Court's holding in Dingess/Hartman, was not furnished until 
an even later date.  Thus, VCAA notice in this instance was 
not timely provided, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the July 2008 supplemental statement 
of the case by the AMC.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  Moreover, while 
there is shown to be a basis for the assignment of a 
separate, 10 percent rating for a period from February 2000 
to October 2005, a factual predicate for any further increase 
beyond that already assigned by the RO and AMC is lacking.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  On 
that basis, and in the absence of any allegation of prejudice 
by or on behalf of the veteran, the Board cannot conclude 
that any defect in the timing of the notice provided affected 
the essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson¸21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice of 
the information and evidence needed by the veteran-appellant 
to substantiate and complete his claim, notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
appellant was provided to him through the VCAA letters of 
August 2005 and December 2006 from the AMC.  Although no 
longer required, he was thereby notified that he should 
submit all pertinent evidence in his possession and, also, he 
was afforded notice pursuant to the holding in Dingess-
Hartman.  

In this case, the Board finds that there is no indication 
that any notice error affected the essential fairness of the 
adjudication because, aside from the fact that diagnostic 
criteria used to rate the veteran's low back disorder were 
provided to him in the statement of the case and/or 
supplemental statements of the case, the veteran or his 
representative has demonstrated actual knowledge of 
applicable rating criteria in the arguments advanced in 
support of the claim at issue.  Accordingly, the veteran is 
deemed to have the requisite actual knowledge of the evidence 
needed to support his claim for an initial rating of his 
right knee disorder.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  In addition, the 
veteran has been afforded multiple VA medical examinations 
during the course of the instant appeal, findings and 
opinions from which are shown to be comprehensive in scope 
and otherwise detailed.  As the record is deemed to be 
adequate to permit the Board to fairly and accurately 
adjudicate the issue presented by this appeal, the Board may 
proceed to adjudicate the merits of such claim without remand 
for additional action.   38 C.F.R. §§ 3.326, 3.327.

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of a right 
knee arthroscopy with a torn medial meniscus was established 
by RO action in November 2001.  At that time, a 10 percent 
schedular evaluation was assigned under 38 C.F.R. § 4.71a, DC 
5259, effective from July 20, 1999.  A temporary total rating 
under 38 C.F.R. § 4.30 was also assigned for the period from 
November 23, 1999, to January 31, 2000, with a return to a 10 
percent schedular evaluation as of February 1, 2001.  Given 
that the veteran timely appealed the initial rating assigned, 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999) is 
applicable.  Under Fenderson, at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found.

By its rating decision of December 2005, the RO assigned a 
100 percent rating under DC 5055, effective November 1, 2005, 
on the basis of a total right knee replacement and such 
rating remained in effect until December 31, 2006, with 
assignment of a 30 percent rating as of January 1, 2007, on 
the basis of residuals of the total knee replacement.  The 
AMC by its rating action of January 2007 increased the rating 
assigned under DC 5259-5055 from 30 percent to 60 percent, 
effective January 1, 2007.  

Under 38 C.F.R. § 4.71a, DC 5055, for one year following 
implantation of a knee prosthesis for a service-connected 
knee disability, a 100 percent rating is assigned, followed 
thereafter by a 60 percent schedular rating when there are 
chronic residuals consisting of severe painful motion or 
weakness, or by a minimum rating of 30 percent.  

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, DC 5257.  Moderate knee impairment warrants a 
20 percent rating, and where there is severe knee impairment, 
so caused, a 30 percent evaluation is assignable.  Id.

Degenerative arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5003, which provides that when arthritis is 
established by X-ray findings it will be rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  Where the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate DCs, a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.

38 C.F.R. § 4.71a, DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  A 
20 percent rating is warranted for leg flexion limited to 30 
degrees and a 30 percent rating is assignable when leg 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

When extension of the leg is limited to five degrees, a 
noncompensable rating is assignable.  A 10 percent rating 
requires a limitation of extension to 10 degrees.  Where leg 
extension is limited to 15 degrees, a 20 percent rating is 
for assignment; where extension is limited to 30 degrees, a 
40 percent rating is assignable.  A 50 percent rating 
requires leg extension to be limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Normal knee flexion is to 140 degrees, and normal knee 
extension is to 0 degrees. 38 C.F.R. § 4.71, Plate II (2008).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), the VA's 
General Counsel determined that, when a claimant has 
arthritis and instability of the knee, multiple ratings may 
be assigned under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if 
the veteran did not have limitation of motion of the knee 
meeting the criteria for a noncompensable evaluation under 
DCs 5260 or 5261, a separate evaluation could be assigned if 
there was evidence of a full range of motion "inhibited by 
pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board also notes that the VA General Counsel held in 
VAOPGCOREC 9-2004, 69 Fed. Reg. 59,990 (2004), that separate 
ratings under DCs 5260 and 5261 may be assigned for 
disability of the same joint.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5258.  Where there has been removal of semilunar 
cartilage, with residual symptoms, a 10 percent rating is for 
assignment.  38 C.F.R. § 4.71a, DC 5259.  

Review of the medical data of record indicates that the 
veteran sustained a right knee injury during the course of VA 
evaluation for an unrelated disorder and that VA compensation 
was awarded for his the right knee injury under 38 U.S.C.A. 
§ 1151.  At issue in this matter are the periods immediately 
preceding and following a right knee arthroscopy in November 
1999 and a total knee joint replacement in November 2005.  

Medical data on file show that the existence of a torn right 
medial meniscus was suspected beginning in July 1999, 
notwithstanding the fact that an outpatient examination in 
July 1999 showed no ligament laxity or definite effusion; 
only tenderness and swelling about the right knee joint was 
then apparent.  In August 1999, no effusion was present and 
the right knee was found to be stable on movement.  A full 
range of motion was noted in September 1999, without evidence 
of ligamentous laxity; at that time, the veteran denied any 
give way (instability) or locking of the knee joint.  
Magnetic resonance imaging in October 1999 confirmed the 
presence of a torn medial meniscus, in addition to 
prepatellar swelling, mild degenerative changes, knee 
effusion, and a small Baker's cyst.  Complaints of pain were 
set forth by the veteran and, clinically, range of motion was 
from 0 to 135 degrees.  The right knee ligaments were intact 
and there were negative results on Lachmann's and pivot shift 
testing.  There was noted to be one plus valgus instability, 
but such appears to be a reference to opening of the joint on 
valgus movement, as opposed to true instability when 
considered with the findings of other medical professionals 
who have characterized the abnormality as a valgus 
misalignment or deformity.  It, too, is noted that the 
absence of true ligamentous instability at any point from 
June 20, 1999, to the present, was set forth by a physician 
on a VA medical examination in March 2008 following a 
complete review of the claims folder.  In November 1999, 
prior to corrective surgery, it was indicated that, in 
addition to a torn medial meniscus, there was Grade 3-4 
cartilage damage in the area of the femoral condyle.  

Following the veteran's right knee surgery in November 1999, 
VA outpatient examinations in March 2000 showed no 
instability of any right knee ligaments, with range of motion 
being referenced at 0-122 degrees and 0-135 degrees.  Locking 
of the right knee joint was specifically denied by the 
veteran at that time.  A private physician examination in 
April 2000 revealed a small amount of opening on the medial 
portion, representing only a varus alignment as opposed to 
any instability either by valgus or varus testing.  
Tenderness and patellofemoral crepitus were evident, but 
range of motion was described as 'good."  Grind and pivot 
shift testing, as well as drawer and Lachmann's signs, were 
all negative.  Range of motion testing by VA in May 2000 was 
from 0 to 122 degrees; in July 2000, range of motion was 
noted to be nearly full and there was again demonstrated to 
be mild joint opening to stress and mild effusion.  Pain 
injections were administered at that time and again in August 
2000.  In October 2000, there was shown to be a normal gait 
and range of motion, with no evidence of laxity; a full range 
of motion was also indicated in March 2001.  In May 2001, the 
possibility of a flexion contracture of a couple of degrees 
was raised, but flexion of the right knee was possible to 
about 115-120 degrees and no ligament instability was 
reported.  

An MRI in June 2001 disclosed an increased signal within the 
posterior horn of the medial meniscus.  In addition, as to 
the medial femoral condyle, there was a rounded focus of 
sclerosis, possibly representing a focal area of 
osteochondritis dissecans.  

On a VA knee examination in September 2001, range of motion 
was from 0 to 130 degrees and there was noted to be an 
additional 20 degrees of flexion lost on the basis of DeLuca 
criteria, including mild incoordination.  A mild varus 
alignment was indicated; the collateral ligaments were 
stable, and the examiner noted that overall stability was 
'excellent."  Lachmann's and pivot shift tests were 
negative.  The degree of right knee impairment (which 
included arthritis, pain and limitation of motion) was, in 
the examiner's opinion, moderate to severe.  

Outpatient VA examination in September 2001 revealed a full 
range of motion, negative Lachmann's and McMurray's testing, 
and no ligamentous instability.  In March and June 2002, 
range of motion was from minus five degrees to 110 degrees, 
with the right knee ligaments being stable to stress.  In 
November 2002, range of motion was from 0 to 110 degrees; no 
instability was present.  

A VA knee examination in May 2003 identified motion from 0 to 
115 degrees, albeit with pain, but without any further 
limitation on repetition.  No instability was shown.  Range 
of motion in June 2003 was from 0 to 110 degrees.  When seen 
in May 2004, there was some varus appearance of the right 
knee, with flexion from 0 to 80 degrees.  No instability was 
in evidence.  Stable ligaments were again indicated in August 
and October 2004, with range of motion being from 0-115 and 
0-110 degrees, respectively.  On evaluation in February 2005, 
tenderness was present, flexion of the right knee was from 0-
100 degrees, and no instability was reported.  Range of 
motion was from 10-90 degrees in September 2005, and despite 
there being no ligament instability, the medial side of the 
right knee joint was noted to open slightly with valgus 
stress.  In early October 2005, range of motion was from 0-
105 degrees, with the notation of some pseudolaxity in 
extension.  

On a VA knee examination in March 2006, the veteran's gait 
was found to be antalgic.  Active right knee extension was 
from minus 90 degrees to minus 35 degrees; passive extension 
was from minus 90 degrees to minus 45 degrees.  Right knee 
flexion was from 0 to 110 degrees actively and from 0 to 90 
degrees passively.  No additional limitation of motion was 
present on repetition.  No ankylosis, subluxation, or lateral 
instability was present.  The major functional limitation was 
judged to be pain, with other limitations involving weakness 
and fatigability.  

The most recent VA medical examination was conducted in March 
2008, findings from which disclosed range of motion from 10 
to 75 degrees, with the veteran lacking 10 degrees of full 
extension.  No additional motion loss was present on 
repetitive motion.  Indicia of instability were absent, 
although moderate weakness about the right knee joint was 
evident.  No true ligamentous instability or subluxation was 
present then or at any time during the appeal period.  
Reference was made to the entries in the record with respect 
to an opening of the medial compartment, but such was found 
by the examiner to be common with varus knee osteoarthritis 
and not an indication of true instability.  Regarding 
functional limitations, the examiner found there to be severe 
restrictions regarding sports participation and exercise, 
with there being moderate limitations involving the 
performance of chores, shopping, recreation, and traveling.  
Mild restrictions as to bathing, dressing, and toileting were 
present, with none as to feeding or grooming.  

For the period from July 20, 1999, to November 22, 1999, the 
existence of an arthritic process and associated limitation 
of motion or painful motion is indicated, although the 
existence of knee impairment manifested by recurrent 
subluxation, lateral instability or ankylosis, such as might 
warrant a rating in excess of 10 percent under 38 C.F.R. 
§ 4.71a, DCs 5256 or 5257.  The degree to which range of 
motion of the right knee was limited does not warrant the 
assignment of a compensable evaluation under DCs 5260 or 
5261.  Although the existence of limited, noncompensable or 
painful motion in association with arthritis would warrant a 
10 percent rating under DC 5003 (see also 38 C.F.R. § 4.59), 
the current 10 percent rating takes such into account.  There 
is no medical evidence to show that pain, flare-ups of pain, 
weakness, fatigue, incoordination or any other symptom or 
sign results in additional limitation of flexion or extension 
to a degree that would support a rating in excess of 10 
percent.  Moreover, while cartilage dislocation is identified 
during the period in question and associated with pain, 
effusion was demonstrated only by MRI, it never having been 
shown clinically, and there are no notations or complaints of 
frequent episodes of locking, as might warrant the assignment 
of a 20 percent evaluation under DC 5258.  

For the period beginning February 1, 2000, there is a basis 
for the assignment of a separate, 10 percent evaluation, but 
none greater, on the basis of slight instability under DC 
5257, in addition to the 10 percent already assigned on the 
basis of arthritis and associated limitation of motion or 
painful motion.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Frequent episodes of locking are not shown in relation to 
cartilage dislocation, although pain and some indication of 
joint effusion are identified.  Any further limitation of 
motion warranting more than a 10 percent evaluation, even 
with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, is also not objectively demonstrated, and there is 
otherwise no showing of ankylosis, subluxation, lateral 
instability, or impairment of the tibia or fibula, as might 
warrant the assignment of any greater rating than those based 
on the cartilage removal and arthritis with painful motion.  
The Board is cognizant of the medical notation made in 
September 2001 concerning the overall degree of right knee 
impairment, which was classified as moderate to severe at 
that time.  However, aside from the fact that, as the result 
of this decision, the veteran is entitled to two 10 percent 
ratings during this middle period of time at issue, the 
clinical and X-ray findings summarized above, which includes 
noncompensable limitation of flexion and extension and 
negative tests for instability, are not consistent with more 
than overall moderate disability or functional impairment of 
the right knee.  

Regarding the period on and after January 1, 2007, notice is 
taken that the AMC assigned a 60 percent rating as of that 
date on the basis of DC 5055 for chronic residuals of a total 
knee replacement consisting of severe painful motion or 
weakness in the affected extremity.  Such rating supplants 
the previously assigned ratings for arthritis and associated 
painful motion, as well as slight instability of the knee.  
Given the range of motion findings and the fact that there is 
no more than slight instability, there is otherwise no basis 
for the assignment of a rating in excess of 60 percent under 
DC 5055 or under DCs 5256-5261 as they pertain specifically 
to the knee and leg.  

While the record supports entitlement two separate 10 percent 
schedular ratings, for right knee disablement involving 
slight instability due to a post-operative torn medial 
meniscus and arthritis with limitation of motion during the 
period from February 1, 2000, to October 31, 2005, a 
preponderance of the evidence is against the assignment of 
more than those 10 percent ratings during the aforementioned 
period.  Moreover, a preponderance of the evidence is against 
the assignment of more than a 10 percent schedular evaluation 
for right knee disability from July 20, 1999, to November 22, 
1999, or more than a 60 percent schedular evaluation for the 
same disability on and after January 1, 2007.  Accordingly, 
the benefit of the doubt doctrine does not apply to this 
aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
current ratings take into consideration significant 
functional impairment.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  The record does not indicate that his right 
knee disability has necessitated frequent hospitalization or 
is productive of marked industrial impairment.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

For the period from July 20, 1999, to November 22, 1999, an 
initial schedular evaluation in excess of 10 percent for 
right knee disability is denied.  

For the period from February 1, 2000, to October 31, 2005, an 
initial schedular evaluation in excess of 10 percent for a 
right knee disorder involving degenerative arthritis and 
associated painful motion is denied

A separate 10 percent rating, but none greater, for slight 
instability of the right knee due to a post-operative torn 
meniscus, from February 1, 2000, to October 31, 2005, is 
granted.  

For the period from January 1, 2007, an initial schedular 
evaluation in excess of 60 percent for all right knee 
disablement, inclusive of residuals of a total knee 
replacement, surgical removal of semilunar cartilage, and 
arthritis with painful motion, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


